Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
Claims 1-24 are under examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11057381. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A system comprising: at least one hardware processor; and at least one memory storing instructions that cause the at least one hardware processor to perform operations comprising: receiving a request to access an external resource; in response to receiving the request, identifying, based on a credential store definition, a remote credential store in a cloud credential store provider system that is external to the system, the credential store definition comprising access information associated with the cloud credential store provider system, the remote credential store storing a security credential associated with the external resource; retrieving, from [[a]] the remote credential store in [[a]] the cloud credential store provider system that is external to the system, [[a]] the security credential using the access information in the credential store definition; providing the security credential to a processing component for use in accessing the external resource; and generating a record, in an internal database of the system that is external to the remote credential store, based on use of the security credential by the processing component to access the external resource, the record including a first identifier corresponding to a cloud credential store provider that maintains the remote credential store, and a second identifier corresponding to an entity associated with the request.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20030065626 A1		User verification for conducting health-related transactions
US 20030226036 A1		Method and apparatus for single sign-on authentication
US 7073195 B2		Controlled access to credential information of delegators in delegation relationships
US 20170011213 A1		CLOUD-BASED ACTIVE PASSWORD MANAGER
US 20130291076 A1		DYNAMIC REPLACEMENT OF SECURITY CREDENTIALS FOR SECURE PROXYING
US 20150324791 A1		STORAGE OF CREDENTIAL SERVICE PROVIDER DATA IN A SECURITY DOMAIN OF A SECURE ELEMENT
US 6934706 B1		Centralized mapping of security credentials for database access operations
US 20180006883 A1		TECHNOLOGIES FOR MANAGING APPLICATION CONFIGURATIONS AND ASSOCIATED CREDENTIALS
US 20180006883 A1		TECHNOLOGIES FOR MANAGING APPLICATION CONFIGURATIONS AND ASSOCIATED CREDENTIALS
US 20170279614 A1		GENERATION, MANAGEMENT, AND TRACKING OF DIGITAL CREDENTIALS
US 20150096001 A1		Systems and Methods for Credential Management Between Electronic Devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431